DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicant’s Representative Steven B. Chang (Reg. #59,423) on June 30, 2022.
The application has been amended as follows: 
Claim 3, Line 2 has been amended as follows, “opening[[s]] is an orifice, and the air discharge opening is a slit.”
The above amendment has been made to the claims filed May 23, 2022 to resolve an objection wherein opening appears to be intended to be singular rather than plural. 
Claim 11, Line 2 has been amended as follows, “first curvature, of concave shape viewed from an opposite platform located on an end of the blade opposite to the platform, extending”
The above amendment has been made to resolve a 35 U.S.C. 112(b) issue by clarifying what is meant by opposite. The above amendment clarifies that opposite was intended to be with respect to the relative end of the blade compared to the initially recited platform. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 1, Applicant’s arguments, filed May 23, 2022, with respect to the 35 U.S.C. 103 rejection over Gut et al. (DE 19524984 A1) in view of Auxier (US 2017/0328206 A1) are found to be persuasive. In particular, Applicant explains how Gut contains a fully functional solution with less complexity and explains how the teachings of Auxier would not be applicable to Guts (see Pg. 6-7 of the response). Upon further consideration in view of the arguments, one of ordinary skill in the art would not have been motivated to modify Guts in view of Auxier and arrive at the claimed invention. Therefore, the 35 U.S.C. 103 rejection of Claim 1 has been withdrawn. No further prior art has been found which would disclose the claimed invention nor render the claimed invention obvious to one of ordinary skill in the art. 
	Claims 2-13 subsequently depend upon Claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELTON K WONG whose telephone number is (408)918-7626. The examiner can normally be reached Mon-Fri 8:00AM - 5:00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on (571) 272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ELTON K WONG/Examiner, Art Unit 3745                                                                                                                                                                                                        

/WOODY A LEE JR/Supervisory Patent Examiner, Art Unit 3745